

EXHIBIT 10.34

    


SemGroup Corporation
Equity Incentive Plan


20__ PERFORMANCE SHARE UNIT AWARD AGREEMENT


THIS 20___ PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”) is made
effective as of _____________, 20__ (the “Date of Grant”) by and between
SemGroup Corporation, a Delaware corporation (with any successor, the
“Company”), and _____________ (the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the SemGroup Corporation Equity Incentive Plan
(the “Plan”), and, pursuant to and in accordance with the Plan, has approved the
SemGroup Corporation Long-Term Incentive Program (the “LTIP”) which is reflected
in relevant part in this Agreement, which Plan and LTIP, as each may be amended
from time to time, are incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the same
meanings as ascribed to them in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the performance share units
(“Performance Share Units” or “PSUs”) provided for herein to the Participant
pursuant to the Plan and the terms set forth herein, each PSU representing the
right to receive one Share (“Performance Share”) upon achievement of the
financial goals and satisfaction of the other terms and conditions set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Target Award Grant. Subject to the terms and conditions of the Plan, the LTIP
and this Agreement, the Company hereby grants to the Participant ____ PSUs (the
“Target Award”). Fifty percent (50%) of the Target Award (___ PSUs) (the “TSR
Target Award”) will vest and become payable as an equal number of Performance
Shares based on the Company's achievement of the Target Goal with respect to the
TSR component of the LTIP as of the end of the Performance Period, all as more
fully described below. The remaining fifty percent (50%) of the Target Award
(___ PSUs) (the “AEG Target Award”) will vest and become payable as an equal
number of Performance Shares based on the Company's achievement of the Target
Goal with respect to the AEG component of the LTIP as of the end of the
Performance Period, all as more fully described below. The Participant may earn
up to two hundred percent (200%) of the Target Award if the Company achieves the
Maximum Goal established by the Committee for both the TSR and AEG components of
the LTIP. Notwithstanding anything to the contrary, except as provided in
Section 4(b) hereof, all PSUs shall be forfeited (whether vested or unvested)
and no Performance Shares shall be issued under this Agreement, if the Committee
does not certify in writing that the Company has achieved a Performance Goal
pursuant to Section 3 hereof. PSUs shall be subject to vesting and become
nonforfeitable in accordance with Section 4 and Section 5 hereof.
2.Payment of Awards; Certificates.
(a)Payment. Except for PSUs that vest upon a Change of Control as provided in
Section 4(b), Section 4(c) or Section 4(d) hereof, on March ___, 20__, the
Company shall deliver one or more certificates representing Performance Shares
for PSUs that have vested pursuant to Section 4 and Section 5 hereof to the
Participant. The Company shall deliver certificates for Performance Shares
representing PSUs that vest due to a Change of Control pursuant to Section 4




--------------------------------------------------------------------------------



EXHIBIT 10.34

(b), Section 4(c) or Section 4(d) hereof to the Participant on the sixtieth
(60th) day following the Change of Control.
(b)Certificates. A certificate or certificates representing Performance Shares
shall be issued by the Company and registered in the name of the Participant on
the stock transfer books of the Company as payment to the Participant of
Performance Shares issuable hereunder. Each certificate representing Performance
Shares issued under this Agreement shall bear such legends that the Company
determines in accordance with Section 8 hereof.
3.Certification of Achievement of Performance Goal. The Committee shall (a)
determine whether the Company has achieved one of the Performance Goals for the
period beginning January 1, 20___, and ending December 31, 20___ (the
“Performance Period”), which determination shall be made on an objective and
nondiscretionary basis by the Committee based on the Company's audited financial
statements and (b) certify in writing that a Performance Goal has been attained
within the period prescribed by the Committee (the “Certification Date”).
4.Vesting of PSUs.
(a)Achievement of Performance Goals. Subject to Section 5(d) hereof, if (i) the
Participant remains employed by the Company on the Certification Date and (ii)
the Committee determines and certifies in writing in accordance with Section 3
hereof that the Company has achieved a Performance Goal for the Performance
Period as described in Section 5 hereof, that number of PSUs determined under
Section 5 hereof will vest and become nonforfeitable as of the final date of the
Performance Period in accordance with the terms of the LTIP and be paid in
accordance with Section 2 hereof.
(b) Involuntary Termination; Change of Control. If (i) the Participant's Service
continues for not less than twelve (12) consecutive months during the
Performance Period and (ii) either (y) the Company experiences a Change of
Control during the Performance Period while the Participant's Service is
continuing, or (z) the Participant's Service is involuntarily terminated by the
Company, as the direct result of a divestiture or otherwise, in each case
without Cause, then the number of PSUs that would vest and become nonforfeitable
if the Company had achieved the Target Goal for both TSR and AEG components of
the Award and such achievement had been certified in writing by the Committee in
accordance with Section 3 hereof will vest and become nonforfeitable upon such
Change of Control or involuntary termination, as applicable.
(c)Death or Disability. If the Participant dies or becomes Disabled prior to the
end of the Performance Period and the Committee determines and certifies in
accordance with Section 3 hereof that the Company has met a Performance Goal as
described under Section 5 hereof, a pro rata number of PSUs will vest and be
paid to the Participant or, in the case of death, to the Participant's
beneficiary, at the time and in the manner set forth in Section 2 and Section 3
hereof, such pro rata number to be determined by multiplying the total number of
PSUs that vest in accordance with Section 4(a) and Section 5 hereof times a
fraction the numerator of which is equal to the number of the full and partial
days of consecutive Service by the Participant during the Performance Period
prior to such death or Disability and the denominator of which is 1,095.
Notwithstanding the foregoing, if following the Participant's death or
Disability, a Change of Control occurs during the Performance Period, the number
of PSUs that will vest and be paid to the Participant, or in the case of death,
to the Participant's beneficiary, shall equal the number of PSUs that vest and
become nonforfeitable under Section 4(b) hereof.
(d)Retirement. If (i) the Participant's Service continues for not less than 12
consecutive months during the Performance Period, (ii) the Participant's Service
terminates prior to the end of the Performance Period due to the Participant's
Retirement (as defined below) and (iii)




--------------------------------------------------------------------------------



EXHIBIT 10.34

and the Committee determines and certifies in accordance with Section 3 hereof
that the Company has met a Performance Goal as described under Section 5 hereof,
a pro rata number of PSUs will vest and be paid to the Participant in the manner
set forth in Section 2 and Section 3 hereof, such pro rata number to be
determined by multiplying the total number of PSUs that vest in accordance with
Section 4(a) and Section 5 hereof times a fraction the numerator of which is
equal to the number of full and partial days of consecutive Service by the
Participant during the Performance Period prior to such Retirement and the
denominator of which is 1,095. Notwithstanding the foregoing, if (x) prior to
the Participant's Retirement, the Participant had not less than twelve (12)
consecutive months of Service and (y) following the Participant's Retirement, a
Change of Control occurs during the Performance Period, then the number of PSUs
that will vest and become nonforfeitable shall equal the number of PSUs that
vest and become nonforfeitable under Section 4(b) hereof.
(e)Termination of Service. If the Participant's Service is terminated prior to
the end of the Performance Period for any reason, other than as described in
Section 4(b), Section 4(c) or Section 4(d) hereof, all PSUs granted hereunder
shall be forfeited by the Participant without any consideration.
(f)Forfeiture and Cancellation of PSUs. Any PSUs that remain unvested after the
earlier of (i) the Certification Date or (ii) a Change of Control, shall be
forfeited and cancelled.
5.Performance Metrics and Goals.
(a)Total Shareholder Return (“TSR”). Vesting and payment of fifty percent (50%)
of the Target Award with respect to the TSR component of the LTIP shall be
subject to achievement by the Company as of the last trading day prior to the
end of the Performance Period of the TSR Target Goal, as defined and calculated
in accordance with Section 11 hereof, according to the following table:
TSR Performance Goal
Rank of Company TSR Achievement Level Relative to Peer Group
Percentage of TSR Target Award Vesting
Threshold Goal
Not less than the 25th percentile
50%
Target Goal
Not less than the 50th percentile
100%
Maximum Goal
Not less than the 75th percentile
200%

The number of PSUs that will vest if the Committee determines and certifies the
Company's achievement of a TSR performance level between Performance Goals will
be determined by linear interpolation.
(b)The Company's percentile ranking relative to members of the Peer Group is
determined by listing the Company and members of the Peer Group from highest to
lowest TSR achieved by the respective company and counting down from the company
with the highest TSR to the Company's position within such list.
(c)Adjusted EBITDA Growth (“AEG”). Vesting and payment of fifty percent (50%) of
the Target Award with respect to the AEG component of the LTIP shall be subject
to achievement by the Company as of the last trading day prior to the end of the
Performance Period of a Performance Goal with respect to AEG, as defined and
calculated in accordance with Section 11 hereof, according to the following
table:




--------------------------------------------------------------------------------



EXHIBIT 10.34

AEG Performance Goal
AEG Achievement Level
Percentage of AEG Target Award Vesting
Threshold Goal
__%
50%
Target Goal
__%
100%
Maximum Goal
___%
200%

The number of PSUs that will vest if the Committee determines and certifies the
Company's achievement of an AEG performance level between Performance Goals will
be determined by linear interpolation.
(d)Discretion. The Committee retains the discretion to reduce the amount of an
Award paid to the Participant based on such factors as it determines; provided,
that no Award shall be increased above the amount that vests and becomes
nonforfeitable based on the Company's performance as set forth in this Section
5.
6.No Right to Continued Service. The granting of the PSUs evidenced hereby and
this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Service of the Participant and shall not lessen or affect any right
that the Company or any Affiliate may have to terminate the Service of the
Participant.
7.No Rights as a Stockholder. The Participant shall have none of the rights of a
Stockholder of the Company prior to the time the PSUs vest and are paid as
Performance Shares and additional Shares.
8.Securities Laws; Legend on Certificates. The issuance and delivery of PSUs and
Performance Shares shall comply with all applicable requirements of law,
including without limitation the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company's securities may then be traded. If the Company deems it necessary
to ensure that the issuance of PSUs and Performance Shares under the Plan is not
required to be registered under any applicable securities laws, each Participant
to whom such PSUs would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company may request which satisfies such requirements. The certificates
representing Performance Shares shall be subject to such stop transfer orders
and other restrictions as the Committee may deem reasonably advisable, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
9.Transferability.
(a)Before Vesting. Prior to becoming fully vested and issuable as Performance
Shares, the PSUs may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company and all Affiliates; provided, that the
designation of a beneficiary for receipt of any PSUs shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the PSUs to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof.
(b)Before and After Vesting. In addition to other restrictions imposed hereunder
or otherwise by the Committee or by law, transferability of Performance Shares
shall be subject to the SemGroup Corporation Executive Stock Ownership Policy.




--------------------------------------------------------------------------------



EXHIBIT 10.34

10.Adjustment of PSUs or Performance Goals. Adjustments to the PSUs shall be
made in accordance with Article 12 of the Plan. The Committee reserves the right
to make adjustments to the Performance Goals as the Committee determines in good
faith is appropriate to take into account the effect of: (i) any material
transactions or extraordinary events during the Performance Period, (ii) any
events during the relevant period outside of the ordinary course and (iii) any
change in accounting standards used to calculate the Performance Goals. Any such
adjustments shall be final, conclusive and binding on the Participant.
11.Definitions. The following terms shall have the meanings set forth below:
“Adjusted EBITDA” means earnings before interest, taxes, depreciation and
amortization, adjusted for selected items that the Company believes impact the
comparability of financial results between reporting periods.
“AEG” or “Adjusted EBITDA Growth” means the increase in Adjusted EBITDA of the
Company during the Performance Period.
“AEG Target Award” has the meaning set forth in Section 1 hereof.
“Cause” shall mean, with respect to the Participant, one or more of the
following: (a) the plea of guilty or nolo contendere to, or conviction of, the
commission of a felony offense, (b) any act of willful fraud, dishonesty or
moral turpitude that causes a material harm to the Company or any Subsidiary or
Affiliate, (c) gross negligence or gross misconduct with respect to the Company
or any Subsidiary or Affiliate, (d) willful and deliberate failure to perform
his or her employment duties in any material respect, or (e) breach of a
material written employment policy of the Company or any Subsidiary or
Affiliate; provided, however, that in the case of a Participant who has an
employment agreement with the Company or any Subsidiary or Affiliate in which
“Cause” is defined, “Cause” shall be determined in accordance with such
definition.
“Certification Date” has the meaning set forth in Section 3 hereof.
“Disability” has the meaning set forth in the Company's long-term disability
plan.
“Maximum Goal” means, as to either TSR or AEG, the performance level that the
Company must achieve in order for two hundred percent (200%) of the TSR Target
Award or the AEG Target Award, as the case may be, to vest and become
nonforfeitable.
“Peer Group” means Exhibit A attached hereto. A company that ceases to be
publicly traded at any time prior to the end of the Performance Period shall
cease to qualify as a member of the Peer Group.
“Performance Goal” means, as to either TSR or AEG, the Threshold Goal, the
Target Goal and the Maximum Goal described under Section 5 hereof.
“Performance Period” has the meaning set forth in Section 3 hereof.
“Retirement” shall mean a termination of the Participant's Service when (i) the
Participant is age sixty-five (65) or older or (ii) the Participant is age
fifty-nine and half (59 ½) or older but not yet age sixty-five (65) and has not
less than five (5) full years of Service.
“Target Award” has the meaning set forth in Section 1 hereof.
“Target Goal” means, as to either TSR or AEG, the performance level that the
Company must achieve in order for one hundred percent (100%) of the TSR Target
Award or the AEG Target Award, as the case may be, to vest and become
nonforfeitable.






--------------------------------------------------------------------------------



EXHIBIT 10.34

“Threshold Goal” means, as to either TSR or AEG, the minimum performance level
that the Company must achieve in order for fifty percent (50%) of the TSR Target
Award or the AEG Target Award, as the case may be, to vest and become
nonforfeitable.
“TSR” or “Total Shareholder Return” for the Company, or any member of the Peer
Group during the Performance Period, means the percentage (to the third decimal
place) derived from a fraction the numerator of which is the change (positive or
negative) in the average price of a share of the entity's publicly traded stock
during the Performance Period based on comparing the average closing price of
such share for the twenty (20) trading days preceding the first trading day of
the Performance Period with the average closing price of such share for the
twenty (20) trading days ending on the last trading day of the Performance
Period, plus any dividends paid on the share during the period (assuming such
dividends are reinvested into additional shares of such stock as of the
ex-dividend date of such dividend), and the denominator of which is the price of
the share at the close of business on the first trading day of the Performance
Period.
“TSR Target Award” has the meaning set forth in Section 1 hereof.
12.Withholding.
(a)Participant's Payment Obligation. The Participant agrees that (i) he or she
will pay to the Company or any applicable Subsidiary, as the case may be, or
make arrangements satisfactory to the Company or such Subsidiary for the payment
of any foreign, federal, state, or local taxes of any kind required by law to be
withheld by the Company or such Subsidiary with respect to the PSUs and the
Performance Shares, and (ii) the Company, or such Subsidiary, shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to the Participant any foreign, federal, state, or local taxes of
any kind required by law to be withheld with respect to the PSUs and the
Performance Shares.
(b)Withholding Performance Shares. With respect to withholding required upon the
lapse of restrictions or upon any other taxable event arising as a result of the
PSUs awarded and the Performance Shares issued, the Participant may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company or any applicable
Subsidiary withhold Performance Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax which could
be withheld on the transaction.  All such elections shall be irrevocable, made
in writing, signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.
13.Notices. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service (or in the case
of a non-U.S. Participant, the foreign postal service of the country in which
the Participant resides), by registered or certified mail, with postage and fees
prepaid. A notice shall be addressed to the Company, Attention: General Counsel,
at its principal executive office and to the Participant at the address that he
or she most recently provided to the Company.
14.Entire Agreement. This Agreement, the Plan and the LTIP constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
15.Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
16.Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or




--------------------------------------------------------------------------------



EXHIBIT 10.34

effect one or more of the obligations or restrictions imposed on either the
Participant or the PSUs pursuant to this Agreement.
17.Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant's assigns and the legal representatives,
heirs and legatees of the Participant's estate, whether or not any such person
shall have become a party to this Agreement and agreed in writing to be joined
herein and be bound by the terms hereof.
18.Choice of Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED IN THE
FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR
ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY WITH
RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY OF
SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER
OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
19.Performance Shares Subject to the Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Performance Shares are subject to the Plan. In the event
of a conflict between any term or provision contained herein or the LTIP and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail. The Participant has had the opportunity to retain
counsel, and has read carefully, and understands, the provisions of the Plan,
the LTIP and this Agreement.
20.Amendment. The Committee may amend or alter this Agreement, the PSUs granted
hereunder at any time; provided, that, subject to Article 10, Article 11 and
Article 12 of the Plan, no such amendment or alteration shall be made without
the consent of the Participant if such action would materially diminish any of
the rights of the Participant under this Agreement or with respect to such PSUs
and Performance Shares.
21.Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
22.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
23.No Guarantees Regarding Tax Treatment. Participants (or their beneficiaries)
shall be responsible for all taxes with respect to the PSUs and Performance
Shares. The Committee and the Company make no guarantees regarding the tax
treatment of such PSUs or Performance Shares. Neither the Committee nor the
Company has any obligation to take any action to prevent the assessment of any
tax under Section 409A of the Code or Section 457A of the Code or otherwise and
none of the Company, any Subsidiary




--------------------------------------------------------------------------------



EXHIBIT 10.34

or Affiliate, or any of their employees or representatives shall have any
liability to the Participant with respect thereto.
24.Compliance with Section 409A. The Company intends that the PSUs be structured
in compliance with, or to satisfy an exemption from, Section 409A of the Code
and all regulations, guidance, compliance programs and other interpretative
authority thereunder (“Section 409A”), such that there are no adverse tax
consequences, interest, or penalties under Section 409A as a result of the PSUs.
In the event the PSUs are subject to Section 409A, the Committee may, in its
sole discretion, take the actions described in Section 11.1 of the Plan.
Notwithstanding any contrary provision in the Plan or this Agreement, any
payment(s) of nonqualified deferred compensation (within the meaning of Section
409A) that are otherwise required to be made under this Agreement to a
“specified employee” (as defined under Section 409A) as a result of his or her
separation from service (other than a payment that is not subject to
Section 409A) shall be delayed for the first six (6) months following such
separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid on the date that immediately follows the end
of such six (6) month period or as soon as administratively practicable
thereafter. A termination of Service shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of Service, unless such termination
is also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section 409A.
For purposes of any such provision of this Agreement relating to any such
payments or benefits, references to a “termination,” “termination of Service” or
like terms shall mean “separation from service.”
25.Forfeiture and Clawback. Notwithstanding any other provision of the Plan, the
LTIP or this Agreement to the contrary, by signing this Agreement, the
Participant acknowledges that any incentive-based compensation paid to the
Participant hereunder may be subject to recovery by the Company under any
clawback policy that the Company may adopt from time to time, including without
limitation any policy that the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the U.S. Securities and Exchange Commission
thereunder or the requirements of any national securities exchange on which the
Shares may be listed. The Participant further agrees to promptly return any such
incentive-based compensation which the Company determines it is required to
recover from the Participant under any such clawback policy.




[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------



EXHIBIT 10.34

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share Unit
Award Agreement as of the date first written above.


SemGroup Corporation


By: __________________________
Name:
Title:




Agreed and acknowledged as
of the date first above written:


    
Participant
 
Exhibit A
LTI Peer Group




















    




